 1
 2
 3
 4
 5                              UNITED STATES DISTRICT COURT
 6                            EASTERN DISTRICT OF CALIFORNIA
 7
 8   UNITED STATES OF AMERICA,                            CASE NO. 1:17-cr-00198-LJO
 9                          Plaintiff,                    ORDER RE JURY INSTRUCTION
10                                                        DISPUTE
            v.
11
     FILIBERT CHAVEZ,
12
13                          Defendant.

14   ______________________________/
15          The request of Defendant Filibert Chavez for a jury instruction on “Mere Presence” to
16   be given, ECF No. 410, is DENIED without prejudice. Should the evidence differ from that
17   represented by the Government, ECF No. 418, the Defendant may re-request the instruction.
18   Based on the argument as provided, there is no basis to give it.
19
20   IT IS SO ORDERED.
21
        Dated:     May 3, 2019                             /s/ Lawrence J. O’Neill _____
22                                                 UNITED STATES CHIEF DISTRICT JUDGE

23
24
25
26
27
28

                                                     1
